—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 28, 1994, convicting him of *917murder in the second degree, upon his plea of guilty, and imposing sentence. By decision and order of this Court dated December 11, 1995, the matter was remitted to the Supreme Court, Kings County, to hear and report on the defendant’s motion to withdraw his plea of guilty, and the appeal was held in abeyance in the interim (People v Anderson, 222 AD2d 515). The Supreme Court has filed its report.
Ordered that the judgment is affirmed.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s application to withdraw his plea of guilty. The defendant’s claim that he misunderstood the term of his sentence is clearly refuted by the record (see, People v Campbell, 180 AD2d 808).
Mangano, P. J., Miller, Santucci and Hart, JJ., concur.